
	
		I
		111th CONGRESS
		2d Session
		H. R. 5786
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Ms. Schakowsky (for
			 herself, Mr. Markey of Massachusetts,
			 and Ms. Baldwin) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title VI of the Federal Food, Drug, and Cosmetic
		  Act to ensure the safe use of cosmetics, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Cosmetics Act of
			 2010.
		2.Cosmetic
			 regulation
			(a)In
			 generalChapter VI of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.) is amended—
				(1)by inserting before section 601 the
			 following:
					
						AAdulterated and
				misbranded cosmetics
						;
				
					and(2)by adding at the
			 end the following:
					
						BRegulation of
				cosmetics
							611.DefinitionsIn this subchapter:
								(1)IngredientThe
				term ingredient means a chemical in a cosmetic, including—
									(A)chemicals that
				provide a technical or functional effect;
									(B)chemicals that
				have no technical or functional effect in the cosmetic but are present by
				reason of having been incorporated into the cosmetic as an ingredient of
				another cosmetic ingredient;
									(C)processing aids
				that are present by reason of having been added to a cosmetic during the
				processing of such cosmetic;
									(D)substances that
				are present by reason of having been added to a cosmetic during processing for
				their technical or functional effect;
									(E)contaminants
				present at levels above technically feasible detection limits;
									(F)contaminants that
				may leach from container materials or form via reactions over the shelf life of
				a cosmetic and that may be present at levels above technically feasible
				detection limits;
									(G)the components of
				a fragrance, flavor, or preservative declared individually by their appropriate
				label names; and
									(H)any individual
				component of a botanical, petroleum-derived, animal-derived, or other
				ingredient that the Secretary determines be considered an ingredient.
									(2)Professional
				useThe term professional use means the use of any
				cosmetic—
									(A)by an employee
				(within the scope of the employment of such employee) of; or
									(B)purchased by a
				consumer in,
									a hair
				salon, nail salon, beauty salon, spa, or other establishment that provides
				cosmetic treatment services for humans.(3)Reasonable
				certaintyThe term reasonable certainty, when used
				in establishing a safety standard (as defined in
				paragraph (5)) for an ingredient or
				cosmetic—
									(A)means that no harm
				will be caused by aggregate exposure for a member of a vulnerable population to
				that ingredient or cosmetic; and
									(B)corresponds to the
				lower dose derived from—
										(i)data demonstrating
				that exposure to all sources of the ingredient or cosmetic present not more
				than a 1 in a million risk for any adverse effect in the population of concern,
				at the lower 95th percentile confidence bound; or
										(ii)the amount of an
				ingredient or cosmetic shown to produce no adverse effects, incorporating an
				uncertainty factor of at least 1,000 and considering all sources of
				exposure.
										(4)Reproductive and
				developmental toxicityWith respect to an ingredient or cosmetic,
				the term reproductive and developmental toxicity means that the
				ingredient or cosmetic causes biologically adverse effects on the reproductive
				systems of female or male humans or animals, including alterations to the
				female or male reproductive system development, the related endocrine system,
				fertility, pregnancy, pregnancy outcomes, or modifications in other functions
				that are dependent on the integrity of the reproductive system.
								(5)Safety
				standard
									(A)In
				generalThe term safety standard means—
										(i)with respect to an
				ingredient, when the route of exposure is directly relevant to a particular
				cosmetic use, a standard that—
											(I)provides a
				reasonable certainty that no harm will result from aggregate exposure to the
				cosmetic or ingredient, including impacts on vulnerable populations, taking
				into account possible harmful effects from low dose exposures to the cosmetic
				or ingredient or from additive effects, where such evidence exists; and
											(II)is requisite to
				protect the public welfare from any known or anticipated adverse effects
				associated with the cosmetic or ingredient; and
											(ii)with respect to a
				cosmetic, when the route of exposure is directly relevant to the use of the
				cosmetic, a standard that a cosmetic fails to meet if—
											(I)the cosmetic would
				fail to meet the standard under
				clause (i) if the cosmetic was
				treated in the same manner as an ingredient under such clause; or
											(II)one or more
				ingredients in the cosmetic fail to meet such standard.
											(B)Determination of
				safetyA cosmetic or ingredient shall fail to meet the safety
				standard under
				subparagraph (A)—
										(i)unless the
				Secretary determines that there is a reasonable certainty that no harm will
				result from aggregate exposure to the ingredient or cosmetic, including impacts
				on highly exposed or vulnerable populations, taking into account, where
				evidence exists, possible harmful effects from—
											(I)low dose exposures
				to the cosmetic or ingredient; or
											(II)additive effects;
				or
											(ii)if the Secretary
				determines necessary to protect the public welfare from any known or
				anticipated adverse effects associated with the cosmetic or ingredient.
										(6)Vulnerable
				populationsThe term vulnerable populations includes
				pregnant women, infants, children, the elderly, people with compromised immune
				systems, and highly exposed populations, including workers employed by
				establishments listed under
				paragraph (2) and cosmetic manufacturing
				plants.
								612.Registration of
				establishments and registration fees
								(a)DefinitionsIn
				this section:
									(1)Domestic
				establishmentThe term domestic establishment means
				an establishment located in any State that manufactures, packages, or
				distributes cosmetics.
									(2)Foreign
				establishment
										(A)In
				generalThe term foreign establishment means an
				establishment that manufactures, packages, or distributes cosmetics that are
				exported to the United States without further processing or packaging outside
				the United States.
										(B)Not considered
				to have undergone further processing or packagingA cosmetic may
				not be considered to have undergone further processing or packaging for
				purposes of
				subparagraph (A) solely on the basis
				that labeling was added or that any similar activity of a de minimis nature was
				carried out with respect to the cosmetic.
										(b)RegistrationThe Secretary shall require that any
				establishment engaged in manufacturing, packaging, or distributing cosmetics
				for use in the United States register annually with the Secretary. To be
				registered—
									(1)as a domestic
				establishment, the owner, operator, or agent in charge of the domestic
				establishment shall submit a registration to the Secretary; or
									(2)as a foreign
				establishment, the owner, operator, or agent in charge of the foreign
				establishment—
										(A)shall submit a
				registration to the Secretary; and
										(B)shall include with
				the registration the name of the United States agent for the foreign
				establishment.
										(c)Submission of
				registration
									(1)In
				generalAn establishment (referred to in this section as the
				registrant) shall submit a registration under
				subsection (b) to the Secretary
				containing, with respect to any cosmetics that the establishment manufactures,
				packages, or distributes—
										(A)any information
				necessary to notify the Secretary of the name and address of each establishment
				at which, and all trade names under which, the registrant manufactures,
				packages, or distributes cosmetics;
										(B)a description of
				the establishment’s activities with respect to cosmetics;
										(C)the number of
				workers employed at the establishment;
										(D)the gross receipts
				of sales; and
										(E)the name and
				address of any company that supplies the establishment, if the establishment
				manufactures cosmetics, with any ingredient (including preservatives,
				fragrances, or any other chemical component of a finished cosmetic product) and
				the name of the ingredient supplied to such establishment by such
				supplier.
										(2)Notification of
				changes
										(A)In
				generalThe registrant shall notify the Secretary in a timely
				manner of changes to the information described in
				paragraph (1).
										(B)Deadline for
				certain changesThe registrant shall notify the Secretary of any
				change in the products, function, or legal status of each establishment at
				which the registrant manufactures, packages, or distributes cosmetics
				(including cessation of business activities) not later than 60 days after the
				date of such change.
										(d)ProcedureUpon
				receipt of a completed registration submitted under
				subsection (b), the Secretary shall notify
				the registrant of the receipt of such registration and assign a registration
				number to each registered establishment.
								(e)List of
				registered establishments
									(1)Maintenance of
				listThe Secretary shall compile and maintain an up-to-date list
				of establishments that are registered under this section.
									(2)Removal and
				suspensionThe Secretary shall remove from the list under
				paragraph (1) the name of any
				establishment that fails to reregister in accordance with this section and
				shall treat such removal as a suspension of the establishment’s
				registration.
									(3)Application of
				FOIA
										(A)ListThe
				list under
				paragraph (1) shall be subject to
				disclosure under section 552 of title 5, United States Code.
										(B)Registration
				documentsAny registration documents submitted pursuant to this
				section shall not be subject to disclosure under section 552 of title 5, United
				States Code.
										(C)Other
				informationInformation
				derived from—
											(i)the list under
				paragraph (1); or
											(ii)registration
				documents submitted pursuant to this section,
											shall
				not be subject to disclosure under section 552 of title 5, United States Code,
				except to the extent that such information discloses the identity or location
				of a specific registrant.(f)Fee
				scheduleA schedule of fees shall be developed by the Secretary
				to provide for oversight and enforcement of this subchapter. The fee structure
				shall—
									(1)be prorated based
				on the establishment’s gross receipts or sales; and
									(2)only be assessed
				on companies with annual gross receipts or sales of more than
				$1,000,000.
									(g)Registration
				cancellationThe Secretary may cancel the registration of any
				establishment under this section—
									(1)if the
				information submitted by the establishment for such registration is incomplete,
				inaccurate, or out-of-date; or
									(2)if a registered
				establishment fails to update such information promptly when there is a change
				in such information.
									613.Ingredients
				labels on cosmetics
								(a)In
				generalThe Secretary shall require the label on each package of
				cosmetics, including cosmetics distributed for retail sale and professional
				use, to bear a declaration of the name of each ingredient in such cosmetic in
				descending order of predominance. The Secretary may allow that the declaration
				of an ingredient present as a contaminant is not required if the contaminant is
				present at levels below technically feasible detection limits.
								(b)Labeling of
				ingredients in cosmetics sold through Internet commerceSubject
				to
				subsection (d), the Secretary shall
				require—
									(1)in the case of a
				cosmetic sold on the Web site of an Internet vendor, that the manufacturers and
				distributors of such cosmetic provide to such Internet vendor a list of the
				ingredients of the cosmetic; and
									(2)each Internet
				vendor to display the list of ingredients of each cosmetic sold by such vendor
				on the Web site of the vendor.
									(c)Trade
				secretsNotwithstanding any other provision of law, an ingredient
				required to be listed or labeled under this section shall not have protection
				as a trade secret.
								(d)DeadlineNot later than one year after the date of
				the enactment of the Safe Cosmetics Act of 2010—
									(1)all cosmetics that
				are available for retail sale shall be labeled in a manner that complies with
				the requirements under
				subsection (a); and
									(2)manufacturers,
				distributors, and Internet venders shall comply with the applicable
				requirements of
				subsection (b).
									614.Cosmetic and
				ingredient testing and safety
								(a)Publicly
				available cosmetic and ingredient test data
									(1)Submission of
				information
										(A)Initial
				submissionNot later than 1 year after the date of the enactment
				of the Safe Cosmetics Act of
				2010, manufacturers and distributors of cosmetics and ingredients
				shall submit to the Secretary (in an electronic format that the Secretary shall
				determine) all reasonably available information in the possession or control of
				the manufacturer or distributor that has not previously been submitted to the
				Secretary regarding the physical, chemical, and toxicological properties of
				single or multiple chemicals listed on the cosmetic labels under
				section 613, including—
											(i)functions and
				uses;
											(ii)exposure and fate
				information;
											(iii)tests of
				finished cosmetics; and
											(iv)any other
				information used to substantiate the safety of such cosmetics or
				ingredients.
											(B)New or updated
				informationNot later than 60 days after the date on which new or
				updated information that is required under
				subparagraph (A) becomes available
				to a manufacturer or distributer, such manufacturer or distributor shall submit
				such information to the Secretary in the same form and manner as information
				submitted under
				subparagraph (A).
										(2)Availability of
				informationThe Secretary shall require that any manufacturer,
				distributor, or marketer of a cosmetic or ingredient (including a fragrance or
				preservative) make available to any entity purchasing the cosmetic or
				ingredient (excluding an individual who is a consumer and who is purchasing the
				cosmetic or ingredient for personal use) all available information in the
				possession or control of the manufacturer, distributor, or marketer described
				in
				paragraph (1), within 90 days of
				receipt of the request from such entity.
									(3)Database
										(A)Initial
				publicationNot later than 12 months after the date of the
				enactment of the Safe Cosmetics Act of
				2010, the Secretary shall publish a comprehensive, publicly
				accessible database containing all non-confidential information submitted under
				paragraph (1).
										(B)UpdatesNot
				later than 90 days after the Secretary receives new or updated information
				under
				paragraph (1)(B), the Secretary
				shall update the database described in
				subparagraph (A) with such
				information.
										(b)Lists of
				ingredients
									(1)Prohibited and
				restricted ingredients
										(A)List of
				ingredients that are prohibited or restrictedNot later than 2 years after the date of
				the enactment of the Safe Cosmetics Act of
				2010, the Secretary shall issue, by regulation, a list of
				ingredients that are identified by the Secretary as—
											(i)prohibited
				ingredients; or
											(ii)restricted ingredients.
											(B)UpdatesThe
				Secretary shall continually update the list under
				subparagraph (A), including
				when—
											(i)determinations
				under
				paragraph (3)(D) are made; or
											(ii)new information
				becomes available demonstrating that an ingredient fails to meet the safety
				standard.
											(C)Information
				sources
											(i)Use of
				authoritative informationThe
				list under
				subparagraph (A) shall contain
				ingredients that are known to be carcinogenic, mutagenic, or have reproductive
				and developmental toxicity, based on information from the Environmental
				Protection Agency, the International Agency for Research on Cancer, the
				National Toxicity Program through the National Institutes of Health, the
				California Environmental Protection Agency, and other authoritative
				international, Federal, and State entities (as determined by the
				Secretary).
											(ii)Use of other
				information sourcesIn
				identifying ingredients for purposes of the list under
				subparagraph (A), the Secretary
				shall use all reasonably available information, including new scientific
				information and submissions from manufacturers and distributors of
				cosmetics.
											(D)Prohibited
				ingredientsIngredients that are listed as prohibited under
				subparagraph (A) shall include all
				ingredients that the Secretary determines are unsafe for use in cosmetics in
				any amount because such ingredients fail to meet the safety standard defined in
				section 611(5).
										(E)Restricted
				ingredientsIngredients that are listed as restricted under
				subparagraph (A) shall include all
				ingredients for which the Secretary determines that limits on use or
				concentration are necessary to satisfy the safety standard defined in section
				611(5).
										(F)Ingredients and
				cosmetics found to induce cancer or birth defects or have reproductive or
				developmental toxicity
											(i)PresumptionThe Secretary shall presume that any
				ingredient or cosmetic that induces cancer or birth defects or has reproductive
				or developmental toxicity when ingested by, inhaled by, or dermally applied to
				a human or an animal has failed to meet the safety standard (as defined in
				section 611(5)).
											(ii)RebuttalThe
				presumption under
				clause (i) may be rebutted only
				if the Secretary determines that the ingredient or cosmetic meets such safety
				standard.
											(iii)Public
				commentThe Secretary shall solicit public comment before making
				a determination under
				clause (ii).
											(2)Safe without
				limits
										(A)In
				generalNot later than 2
				years after the date of the enactment of the Safe Cosmetics Act of 2010, the Secretary
				shall issue, by regulation, a list of ingredients that the Secretary has
				determined are safe without limits for use in cosmetics.
										(B)Standard for
				inclusion in listThe Secretary may only include an ingredient on
				the list under
				subparagraph (A) if the Secretary
				determines that such ingredient meets the safety standard (as defined in
				section 611(5)) regardless of—
											(i)the type and form
				of cosmetic the ingredient is used in; or
											(ii)the concentration
				of the ingredient that is used in a cosmetic.
											(C)UpdateThe
				Secretary shall update the list under
				subparagraph (A) when new
				information becomes available.
										(D)ConsultationsIn
				determining whether a cosmetic or ingredient is safe, the Secretary shall
				consult hazard listings and assessments from authoritative international,
				Federal, and State entities, including the entities listed in
				paragraph (1)(C)(i).
										(E)RedeterminationsThe
				Secretary may redetermine whether a cosmetic or ingredient distributed in
				commerce meets the safety standard if, in the judgment of the Secretary, new
				information raises a credible question as to whether the cosmetic or ingredient
				continues to meet the safety standard.
										(3)Priority
				Assessment list
										(A)In
				generalNot later than 18 months after the date of the enactment
				of the Safe Cosmetics Act of
				2010, the Secretary shall develop a priority assessment list of
				not less than 300 ingredients—
											(i)which cannot be
				included on the restricted and prohibited list under
				paragraph (1) or the safe without
				limits list under
				paragraph (2) because of a lack of
				authoritative information on the safety of the ingredient; and
											(ii)for which safety
				determinations under
				subparagraph (D) shall be
				made.
											(B)Additional
				ingredientsThe Secretary shall add not less than 100 ingredients
				to the priority assessment list under
				subparagraph (A) annually until all
				ingredients that are used in the formulation or manufacture of cosmetics have
				been added to the priority assessment list, the safe without limits list, or
				the prohibited and restricted list.
										(C)ConsiderationsIn
				developing or updating the priority assessment list under this paragraph, the
				Secretary shall take into account all relevant data with respect to ingredients
				including whether the ingredients—
											(i)react to form
				harmful byproducts;
											(ii)are found to be
				present in the body through biomonitoring;
											(iii)are found in
				drinking water or indoor or outdoor air;
											(iv)are a known or
				suspected neurological or immunological toxicant, respiratory asthmagens, or
				endocrine disruptor, or have other toxicological concerns; or
											(v)persist in the
				environment or bioaccumulate.
											(D)Determination of
				whether ingredient meets safety standard
											(i)In
				generalNot later than 24 months after the date on which an
				ingredient is placed on the priority assessment list under
				subparagraph (A), the Secretary
				shall issue, by rule, a determination of—
												(I)whether the
				ingredient meets the safety standard (as defined in section 611(5)) and can be
				placed on the safe without limits list under
				paragraph (2); or
												(II)whether to
				include the ingredient in the prohibited and restricted ingredients list under
				paragraph (1), to ensure that the
				safety standard is not violated.
												(ii)RulemakingBefore
				issuing final regulations under
				clause (ii), the Secretary shall
				issue a notice of proposed rulemaking and provide a period of not less than 60
				days for public comment on the proposed regulation, except that a shorter
				period for comment may be provided if the Secretary—
												(I)finds that it
				would be in the public interest to have a shorter period; and
												(II)states the
				reasons for such finding in the notice of proposed rulemaking.
												(c)Manufacturer
				information and safety testing
									(1)Provision of
				informationA manufacturer of an ingredient or cosmetic shall
				provide to the Secretary, through a statement under
				paragraph (3), all information required
				to determine if an ingredient or cosmetic meets the safety standard.
									(2)Minimum data
				requirements and test protocolsNot later than 1 year after the date of the
				enactment of the Safe Cosmetics Act of
				2010, the Secretary shall establish minimum data requirements and
				test protocols to be used by manufacturers to assess the safety of cosmetic
				ingredients that would ensure that statements under
				paragraph (3)(A) regarding
				compliance with the safety standard are based on sufficient and reliable
				data.
									(3)Statements
										(A)In
				generalNot later than 18 months after the date of the enactment
				of the Safe Cosmetics Act of
				2010, each manufacturer or marketer of a cosmetic shall submit to
				the Secretary a statement signed by the chief executive officer of such
				manufacturer or marketer, based on available information after a good faith
				inquiry, that—
											(i)the cosmetic and
				its ingredients meet the safety standard; or
											(ii)there is
				insufficient data to determine whether the cosmetic and its ingredients meet
				the safety standard.
											(B)UpdatesEach
				manufacturer or marketer of a cosmetic shall update the statement under
				subparagraph (A) when there becomes
				available significant new information regarding the safety, or lack thereof, of
				a cosmetic or its ingredients.
										(4)AuditThe
				Secretary shall perform an annual comprehensive data audit on a statistically
				significant number of the statements submitted by manufacturers or marketers
				under
				paragraph (3).
									(d)Nanomaterials in
				cosmeticsThe Secretary shall—
									(1)monitor
				developments in the scientific understanding of any adverse health effects
				related to the use of nanotechnology in the formulation of cosmetics;
				and
									(2)consider scale
				specific hazard properties of ingredients when conducting or reviewing safety
				substantiation of cosmetic ingredients.
									(e)Product testing
				and review auditThe Secretary shall conduct annual audits of
				random samples of cosmetic products to assess or test for acute negative
				reactions, pathogen hazards, contaminants, or leaching of packaging additives,
				mislabeling, or other relevant issues of concern (as determined by the
				Secretary).
								615.Market
				restrictions
								(a)Failure To
				provide data or meet safety standardNo person shall manufacture,
				import, distribute, or market in commerce a cosmetic or an ingredient for use
				in a cosmetic if the Secretary determines that—
									(1)the person failed
				to provide information to the Secretary as required under this subchapter;
				or
									(2)beginning 180 days
				after the date on which the Secretary places an ingredient on a list under
				section 614(b)(1)—
										(A)the
				ingredient—
											(i)is
				on the list under section 614(b)(1)(A)(i); or
											(ii)is a cosmetic containing an ingredient on
				such list;
											(B)the ingredient is on the list under section
				614(b)(1)(A)(ii) and is being used in a cosmetic in a manner that violates the
				limit on use or concentration of such ingredient under section
				614(b)(1)(E).
										(b)Failure of
				Secretary To act
									(1)Issuance of
				pending notificationIf the Secretary fails to act by an
				applicable deadline under section 614, a manufacturer or marketer of an
				ingredient affected by the failure to act shall issue to the Secretary, the
				public, and each known customer of the ingredient a written notice that a
				determination by the Secretary of the safety of the ingredient for use in
				cosmetics is pending.
									(2)Prohibited
				useIf, by the last day of the 5 year period beginning on the
				date on which an ingredient is placed on the priority assessment list under
				section 614(b)(3), the Secretary has not made a determination under such
				section concerning whether such ingredient meets the safety standard, the
				ingredient may not be—
										(A)used in cosmetics;
				or
										(B)manufactured,
				imported, distributed, or marketed for use in cosmetics.
										616. Notification,
				nondistribution, and recall of adulterated or misbranded cosmetics
								(a)Notification,
				nondistribution, and recall of adulterated or misbranded cosmetics
									(1)In
				generalA responsible party that has reason to believe that a
				cosmetic, when introduced into or while in interstate commerce, or while held
				for sale (regardless of whether such sale is the first sale of such cosmetic)
				after shipment in interstate commerce, is adulterated or misbranded in a manner
				that presents a reasonable probability that the use or exposure to the cosmetic
				(or an ingredient or component used in any such cosmetic) will cause a threat
				of serious adverse health consequences or death to humans shall, as soon as
				practicable, notify the Secretary of the identity and location of the
				cosmetic.
									(2)Manner of
				notificationNotification under
				paragraph (1) shall be made in such
				manner and by such means as the Secretary may require by regulation or
				guidance.
									(3)Responsible
				party definedFor purposes of this subsection, the term
				responsible party means a manufacturer, packager, retailer, or
				distributor of the cosmetic.
									(b)Voluntary
				recallThe Secretary may
				request that any person who distributes a cosmetic that the Secretary has
				reason to believe is adulterated, misbranded, or otherwise in violation of this
				Act voluntarily—
									(1)recall such
				cosmetic; and
									(2)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
									(c)Order To cease
				distribution
									(1)In
				generalIf the Secretary has reason to believe that—
										(A)the use of, or
				exposure to, a cosmetic may cause serious adverse health consequences or death
				to humans;
										(B)the cosmetic is
				misbranded; or
										(C)the cosmetic is
				manufactured, packaged, or distributed by an unregistered facility;
										the Secretary shall have the
				authority to issue an order requiring any person who distributes such cosmetic
				to immediately cease distribution of such cosmetic.(2)Action following
				orderAny person who is
				subject to an order under
				paragraph (1) shall immediately cease
				distribution of such cosmetic and provide notification as required by such
				order, and may appeal such order to the Secretary within 24 hours of the
				issuance of such order. Such appeal may include a request for an informal
				hearing and a description of any efforts to recall such cosmetic undertaken
				voluntarily by the person, including after a request under
				subsection (b). Except as provided in
				subsection (e), an informal hearing shall
				be held as soon as practicable, but not later than 5 calendar days, or less as
				determined by the Secretary, after such an appeal is filed, unless the parties
				jointly agree to an extension. After affording an opportunity for an informal
				hearing, the Secretary shall determine whether the order should be amended to
				require a recall of such cosmetic. If, after providing an opportunity for such
				a hearing, the Secretary determines that inadequate grounds exist to support
				the actions required by the order, the Secretary shall vacate the order.
									(d)Order To
				recall
									(1)AmendmentExcept
				as provided under
				subsection (e), if after providing an
				opportunity for an informal hearing under
				subsection (c)(2), the Secretary
				determines that the order should be amended to include a recall of the cosmetic
				with respect to which the order was issued, the Secretary shall amend the order
				to require a recall.
									(2)ContentsAn
				amended order under
				paragraph (1) shall—
										(A)specify a
				timetable in which the recall will occur;
										(B)require periodic
				reports to the Secretary describing the progress of the recall; and
										(C)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
										In providing for such notice, the
				Secretary may allow for the assistance of health professionals, State or local
				officials, or other individuals designated by the Secretary.(3)NondelegationAn
				amended order under this subsection shall be ordered by the Secretary or an
				official designated by the Secretary. An official may not be so designated
				unless the official is the director of the district under this Act in which the
				cosmetic involved is located, or is an official senior to such director.
									(e)Emergency recall
				order
									(1)In
				generalIf the Secretary has credible evidence or information
				that a cosmetic subject to an order under
				subsection (c) presents an imminent threat
				of serious adverse health consequences or death to humans, the Secretary may
				issue an order requiring any person who distributes such cosmetic—
										(A)to immediately
				recall such cosmetic; and
										(B)to provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
										(2)Action following
				orderAny person who is
				subject to an emergency recall order under this subsection shall immediately
				recall such cosmetic and provide notification as required by such order, and
				may appeal within 24 hours after issuance such order to the Secretary. An
				informal hearing shall be held as soon as practicable but not later than 5
				calendar days, or less as determined by the Secretary, after such an appeal is
				filed, unless the parties jointly agree to an extension. After affording an
				opportunity for an informal hearing, the Secretary shall determine whether the
				order should be amended pursuant to
				subsection (d)(1). If, after providing
				an opportunity for such a hearing, the Secretary determines that inadequate
				grounds exist to support the actions required by the order, the Secretary shall
				vacate the order.
									(3)NondelegationAn order under this subsection shall be
				issued by the Commissioner of Food and Drugs, the Principal Deputy
				Commissioner, or the Associate Commissioner for Regulatory Affairs of the Food
				and Drug Administration.
									(f)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of a recall order under
				this section to consumers to whom the cosmetic was, or may have been,
				distributed and to appropriate State and local health officials.
								(g)Savings
				clauseNothing contained in this section shall be construed as
				limiting the authority of the Secretary to issue an order to cease distribution
				of, or to recall, a cosmetic under any other provision of this Act.
								617.Petitions
								(a)In
				generalThe Secretary shall
				complete and publish a review, and, if appropriate, immediately revise related,
				relevant information, including ingredient lists, ingredient restrictions or
				prohibitions, or ingredient or cosmetic safety determinations, not later than
				180 days after the date on which the Secretary receives from any individual or
				entity a reasonable petition—
									(1)to prohibit or restrict an ingredient for
				use in cosmetics and list such ingredient on the list under
				section 614(b)(1);
									(2)to remove an ingredient from the list of
				ingredients that are safe without limits under
				section 614(b)(2); or
									(3)to add an ingredient to the priority
				assessment list under
				section 614(b)(3).
									(b)Reasonable
				petitionNot later than one
				year after the date of the enactment of this Act, the Secretary shall issue
				rules specifying the criteria which the Secretary will use to determine if a
				petition submitted under this section is a reasonable petition.
								618.Cosmetic and
				ingredient statements
								(a)In
				generalEach establishment
				engaged in the manufacture of a cosmetic intended to be marketed in the United
				States shall submit electronically to the Secretary for each cosmetic
				manufactured in the establishment that is intended to be marketed in the United
				States a statement containing—
									(1)the registration
				number of the manufacturing establishment where the cosmetic is manufactured
				or, if the same cosmetic is manufactured in more than 1 establishment, the
				registration number of each establishment where it is manufactured;
									(2)the registration
				number of the establishment responsible for distributing the cosmetic;
									(3)the brand name and
				the product name for the cosmetic;
									(4)the applicable use
				for the cosmetic;
									(5)the ingredient
				list as it appears on the cosmetic label or insert, including the particle size
				of any nanoscale cosmetic ingredients;
									(6)any warnings and
				directions for use from the cosmetic label or insert; and
									(7)the title and full
				contact information for the individual responsible for submitting and
				maintaining such statement.
									(b)Notification of
				changesThe establishment shall notify the Secretary in a timely
				manner of any change to the information required under
				subsection (a).
								(c)ProcedureUpon
				receipt of a completed statement described under
				subsection (a), the Secretary shall notify
				the establishment of the receipt of such statement and assign a cosmetic
				statement number.
								(d)ListThe
				Secretary shall compile and maintain an up-to-date list of cosmetics for which
				statements are submitted under this section.
								(e)Labeling of
				nanomaterials in cosmeticsThe Secretary may require that—
									(1)minerals and other
				particulate ingredients be labeled as nano-scale on a cosmetic
				ingredient label or list if not less than 1 dimension is 100 nanometers or
				smaller for not less than 1 percent of the ingredient particles in the
				cosmetic; and
									(2)other ingredients
				in a cosmetic be designated with scale-specific information on a cosmetic
				ingredient label or list if such ingredients possess scale-specific hazard
				properties.
									(f)Access to safety
				informationThe cosmetic and ingredient statements collected
				under this section shall be added to the publicly accessible database created
				by the Secretary under
				section 614(a)(3).
								(g)Effective
				dates
									(1)In
				generalThe provisions of
				this section shall take effect 1 year after the date of the enactment of the
				Safe Cosmetics Act of
				2010.
									(2)Application to
				new cosmeticsAn establishment that begins to manufacture a
				cosmetic after the date of the enactment of the Safe Cosmetics Act of 2010
				shall comply with the requirements of subsections (a) and (b) not later than 6
				months after beginning to manufacture such cosmetic.
									619.Mandatory
				reporting of adverse health effects
								(a)Submission of
				report on adverse health effectsThe Secretary shall require that the
				manufacturer, packager, or distributer of a cosmetic whose name appears on the
				label of a cosmetic marketed in the United States submit to the Secretary a
				report containing information received concerning any serious adverse event
				associated with the use of the cosmetic.
								(b)Timing of
				reportA report under
				subsection (a) shall be submitted to the
				Secretary not later than 15 business days after information concerning the
				adverse event is received at the place of business of the manufacturer,
				packager, or distributer.
								(c)Content of
				reportA report under
				subsection (a) shall include the following
				information to the extent to which the manufacturer, packager, or distributer
				submitting the report has been able to verify the information:
									(1)An identifiable
				patient.
									(2)An identifiable
				report.
									(3)A suspect
				cosmetic.
									(4)A serious and
				unexpected adverse event.
									(d)Public
				availability and privacy
									(1)Public
				availabilitySubject to paragraph (2), the adverse health effects
				reports collected by the Secretary under this section shall be submitted
				electronically and shall be made accessible to the public.
									(2)Privacy
										(A)Personally
				identifiable informationNotwithstanding any other provision of law,
				personally identifiable information in adverse event reports provided to the
				Secretary under this section, shall not—
											(i)be
				made publicly available pursuant to any State or other law requiring disclosure
				of information or records; or
											(ii)otherwise be
				disclosed or distributed to any party without the written consent of the
				Secretary and the person submitting such information to the Secretary.
											(B)Treatment of
				information under Privacy Act and FOIAAn adverse event report submitted to the
				Secretary under this section, shall be considered to be a record about an
				individual under section 552a of title 5, United States Code (commonly referred
				to as the ‘‘Privacy Act of 1974’’) and a medical or similar file the disclosure
				of which would constitute a violation of section 552 of such title 5 (commonly
				referred to as the ‘‘Freedom of Information Act’’), and shall not be publicly
				disclosed unless all personally identifiable information is redacted.
										620.Nonconfidential
				information
								(a)In
				generalSubject to subsection
				(b) and section 619(d)(2), all nonconfidential information submitted pursuant
				to this subchapter shall be made available to the public. The name, identity,
				and structure of a chemical substance, contaminant, or impurity that is an
				ingredient and all information concerning function, exposure, health hazards,
				and environmental hazards, and the functions of ingredients in cosmetics shall
				not be considered to be confidential business information under this
				subchapter. Fragrance, flavor, and colorants shall not be considered
				confidential business information under this subchapter. The concentration of
				cosmetic ingredients used in a finished cosmetic shall be considered
				confidential business information except as otherwise required in
				section 613.
								(b)Petition for
				information To remain confidential
									(1)In
				generalThe Secretary shall create a process for an entity to
				petition for nonconfidential information described in
				subsection (a) to remain confidential if
				the entity shows that there would be serious commercial harm to such entity if
				such information were disclosed publicly.
									(2)LimitationThe
				Secretary may not approve a petition under
				paragraph (1) to the extent that such
				petition would prevent the public disclosure of—
										(A)the name,
				identity, and structure of any substance referred to in
				subsection (a);
										(B)all health and
				safety data related to that substance; or
										(C)any data used to
				substantiate the safety of that substance.
										621.Savings
				clauseNothing in this
				subchapter shall affect the right of a State, political subdivision of a State,
				or tribe to adopt or enforce any regulation, requirement, liability, or
				standard of performance that is more stringent than a regulation, requirement,
				liability, or standard of performance established by this subchapter, including
				requiring the provision of a warning of risk, illness, or injury.
							622.Animal testing
				alternatives
								(a)In
				generalTo minimize the use
				of animal testing of ingredients, the Secretary shall—
									(1)require, where
				practicable, alternative testing methods that—
										(A)do not involve the
				use of an animal to test the chemical substance;
										(B)provide
				information that is equivalent or superior in scientific quality to the animal
				testing method; and
										(C)use fewer animals
				than conventional animal-based tests when non-animal methods are impracticable,
				including the use of tests that combine multiple endpoints; and
										(2)encourage, where
				practicable—
										(A)estimation of
				toxicological properties of a chemical through the use of testing information
				for 1 or more structurally similar chemicals where such estimates provide
				information of sufficient scientific quality;
										(B)the formation of
				industry consortia to conduct testing to avoid duplication of tests; and
										(C)funding for
				research and validation of alternative test methods, in accordance with this
				subsection.
										(b)List of
				alternative testing methodsNot later than 1 year after the date
				of the enactment of the Safe Cosmetics Act of
				2010, and triennially thereafter, the Secretary shall publish a
				list of the alternative testing methods described in
				subsection (a).
								623.Interagency
				cooperation and fundingThere
				is established an Interagency Council on Cosmetic Safety for the purpose of
				sharing data and promoting collaboration on cosmetic safety among and between
				the Food and Drug Administration, the National Institute of Environmental
				Health Sciences, the Centers for Disease Control and Prevention, the
				Occupational Safety and Health Administration, and the Environmental Protection
				Agency.
							624.Authorization
				of AppropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subchapter for each of the fiscal years 2011 through
				2015.
							.
				(b)Adulterated and
			 misbranded cosmetics
				(1)Adulterated
			 cosmeticsSection 601 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 361) is amended—
					(A)in subsection (a),
			 by striking , except that this provision shall not apply to coal-tar
			 hair dye and all that follows through or eyebrow dyes;
			 and
					(B)by adding at the
			 end the following:
						
							(f)If it—
								(1)was manufactured,
				packaged, or distributed by an entity that failed to register as required under
				section 612;
								(2)was sold by an
				Internet vendor that failed to comply with the requirements of section
				613(b);
								(3)the person who
				manufactures, imports, distributes, or markets the cosmetic, or an ingredient
				in the cosmetic, fails to comply with the applicable requirements of section
				615 (including failure to issue a notice required under section
				615(b)(1));
								(4)is manufactured,
				packaged, distributed, or sold in retail by a manufacturer, packager,
				distributor, or retailer, respectively, who fails to notify the Secretary as
				required under section 616(a);
								(5)is distributed in
				violation of an order under section 616(c);
								(6)is not recalled as
				required by an order under subsection (d) or (e) of section 616;
								(7)is manufactured in
				a manner that fails to comply with good manufacturing practices for cosmetics,
				as determined (and periodically updated), by the Secretary; or
								(8)is manufactured by
				a manufacturer who fails to submit the statement required under section 618 or
				notify the Secretary of changes to information contained in such statement as
				required by such
				section.
								.
					(2)Misbranded
			 cosmeticsSection 602 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 362) is amended in subsection (a), by inserting , fails to
			 meet the requirements of section 613(a), or fails to meet any requirements
			 under section 618(e) before the period.
				3.Worker
			 issues
			(a)In
			 generalThe Secretary of
			 Labor shall promulgate an occupational safety and health standard under section
			 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) that
			 requires the following:
				(1)Manufacturers
			 and importers
					(A)In
			 generalEach manufacturer or importer selling any cosmetic for
			 professional use shall—
						(i)obtain or develop an expanded material
			 safety data sheet described in
			 subsection (b) for each such cosmetic or
			 personal care product that—
							(I)the manufacturer or importer produces or
			 imports; and
							(II)includes a hazardous chemical, or product
			 ingredient associated with any chemical hazard, that has been indicated by
			 authoritative bodies or scientific studies to be linked to health hazards
			 including mutation, reproductive or developmental toxicity, neurotoxicity,
			 endocrine disruption, asthma, or other immunological toxicity; and
							(ii)make the expanded
			 material safety data sheet available to distributors and employers, including
			 salon owners, in English and, upon request, in other languages, including
			 Spanish and Vietnamese.
						(B)Professional use
			 definedIn this paragraph, the term professional use
			 has the meaning given such term in section 611 of the Federal Food, Drug, and
			 Cosmetic Act.
					(2)DistributorsEach
			 distributor of a cosmetic or personal care product for professional use shall
			 distribute and provide expanded material safety data sheets described in
			 subsection (b) in the same manner as a
			 distributor of a chemical hazard is required to distribute and provide material
			 safety data sheets under section 1910.1200(g) of title 29, Code of Federal
			 Regulations, or any successor regulations.
				(3)EmployersEach
			 employer, including any operator of a salon, shall—
					(A)have an expanded
			 material safety data sheet in the workplace for each cosmetic or personal care
			 product for professional use that is used in the course of the employer's
			 business;
					(B)make such expanded material safety data
			 sheet available to all employees of the employer who are exposed or use the
			 product to the same extent and in the same manner as material safety data
			 sheets are required to be made available under section 1910.1200(g) of title
			 29, Code of Federal Regulations, or any successor regulations; and
					(C)upon request,
			 provide employees with translations of such expanded material safety data sheet
			 in other languages, including Spanish and Vietnamese.
					(b)Contents of
			 expanded material safety data sheetAn expanded material safety data sheet for
			 a cosmetic or personal care product for professional use described in this
			 section shall—
				(1)contain the information required in a
			 material safety data sheet under section 1910.1200(g) of title 29, Code of
			 Federal Regulations, or any successor regulations, for each hazardous chemical,
			 or product ingredient associated with any chemical hazard, described in
			 subsection (a)(1)(A)(i)(II);
			 and
				(2)include the
			 following statement: This expanded material safety data sheet is also
			 available in multiple languages by contacting the manufacturer, using the
			 contact information provided on this sheet..
				4.FDA safety
			 standard as it relates to other administrative agencies
			(a)Use of data from
			 Federal sourcesThe Secretary
			 shall request and utilize ingredient toxicity, use, and exposure data from
			 other Federal agencies as appropriate, to assist with developing the priority
			 assessment list under section 614(b)(3) of the Federal Food, Drug, and Cosmetic
			 Act, and for reaching safety determinations under section 614(b)(3)(E) of such
			 Act.
			(b)Use of other
			 Federal standardsIf any Federal agency has promulgated a
			 standard for an ingredient that satisfies the safety standard under section 611
			 of the Federal Food, Drug, and Cosmetic Act, the Secretary may adopt it for
			 purposes of this Act or an amendment made by this Act.
			
